198 F.2d 550
DES MARAIS et al.v.BECKMAN.
No. 13176.
United States Court of Appeals Ninth Circuit.
August 14, 1952.
Rehearing Denied September 24, 1952.

Davis & Renfrew, Anchorage, Alaska, Theodore R. Coomber, Los Angeles, Cal., for appellants.
John S. Hellenthal, Ralph H. Cottis, Hellenthal, Hellenthal & Cottis, Anchorage, Alaska, for appellee.
Before MATHEWS and STEPHENS, Circuit Judges, and DRIVER, District Judge.
PER CURIAM.


1
Appellee brought an action against appellants to recover of appellants sums aggregating $18,000 and costs. Appellants moved to dismiss the action. The parties stipulated that, if the motion was denied, judgment might be entered as prayed in the complaint, but that the stipulation should not affect appellants' right to prosecute an appeal from such judgment. The District Court, after a hearing, filed an opinion, D.C.Alaska, 100 F.Supp. 1, denied the motion and entered judgment as prayed in the complaint. Appellants have appealed. On the grounds and for the reasons stated in the District Court's opinion, the judgment is affirmed.